Exhibit 10(b)

HUMANA INC.

INCENTIVE STOCK OPTION AGREEMENT

UNDER THE AMENDED AND RESTATED 2003 STOCK INCENTIVE PLAN

THIS STOCK OPTION AGREEMENT (“Agreement”) made as of                      by and
between HUMANA INC., a corporation duly organized and existing under the laws of
the State of Delaware (hereinafter referred to as the “Company”), and
                                        , an employee of the Company
(hereinafter referred to as “Optionee”).

WITNESSETH:

WHEREAS, the Amended and Restated 2003 Stock Incentive Plan (the “Plan”), for
certain employees and non-employee Directors of the Company and its subsidiaries
was approved by the Company’s Board of Directors (the “Board”) and stockholders;
and

WHEREAS, the Company desires to grant to Optionee an option to purchase shares
of common stock of the Company in accordance with the Plan.

NOW, THEREFORE, in consideration of the premises, mutual covenants hereinafter
set forth, and other good and valuable consideration, the Company and Optionee
agree as follows:

1. The Company hereby grants to Optionee, as a matter of separate inducement and
agreement and not in lieu of salary or other compensation for services, an
Incentive Stock Option to purchase                                         
shares of the $.16 2/3 par value common stock of the Company (“Common Stock”) at
the purchase price of $              per share (the “Option”) exercisable on the
terms and conditions set forth herein.

2. The term of the Option shall commence upon the date of grant,
                    , and shall expire on                      (“Expiration
Date”).

3. Except as otherwise set forth herein, this Option shall be exercisable in
full by Optionee or his/her personal representative on and after the first
anniversary of the date hereof in cumulative annual installments of one-third of
the number of shares covered hereby.

4. A. If the employment of Optionee by the Company is terminated for Cause, all
the rights of Optionee under this Agreement, whether or not exercisable, shall
terminate immediately.

B. If the employment of Optionee is terminated for any reason other than for
Cause, Retirement, death or Disability, unless otherwise specified herein, all
the rights of Optionee under this Agreement then exercisable shall remain
exercisable at any time within ninety (90) days after the date of such
termination, but in no event beyond the Expiration Date.

C. In the event of Optionee’s Retirement, (i) to the extent that this Option (or
portion hereof) is exercisable as of the date of such Retirement, this Option
(or portion hereof) shall be exercisable at any time within two (2) years after
the date of Retirement, but in no event beyond the Expiration Date, and only to
the extent the Option (or portion hereof) was exercisable at the date of
Retirement, and (ii) to the extent that this Option (or portion hereof) is not
exercisable as of

 

- 1 -



--------------------------------------------------------------------------------

the date of such Retirement, this Option (or portion hereof) shall continue to
vest and become exercisable as if the Optionee were continuing to provide
services to the Company or a Subsidiary, as applicable, and this Option (or
portion hereof) shall be exercisable at any time within two (2) years following
the date on which this Option (or portion hereof) becomes vested and
exercisable.

D. In the event of death or Disability of Optionee while in the employ of the
Company, this Option shall become immediately exercisable and shall remain
exercisable by Optionee or the person or the persons to whom those rights pass
by will or by the laws of descent and distribution or, if appropriate, by the
legal representative of the Optionee or the estate of the Optionee at any time
within two (2) years after the date of such death or Disability.

5. A. This Option shall be exercisable only by written notice to the Secretary
of the Company at the Company’s principal executive offices by Optionee or
his/her legal representative as herein provided. Such notice shall state the
number of shares to be exercised and shall be signed by Optionee or his/her
legal representative, as applicable.

B. The purchase price shall be paid as follows:

i) In full in cash upon the exercise of the Option; or

ii) By tendering to the Company shares of the Common Stock of Company owned by
him/her prior to the date of exercise and having an aggregate fair market value
equal to the cash exercise price applicable to his/her Option; or

iii) A combination of 5(B)(i) and 5(B)(ii) above.

C. Federal, state and local income taxes and other amounts as may be required by
law to be collected by the Company in connection with the exercise of this
Option shall be paid pursuant to the Plan by Optionee prior to the delivery of
any Common Stock under this Agreement.

6. The Option granted under this Agreement to Optionee may not be assigned,
transferred, pledged, alienated or hypothecated in any manner during Optionee’s
lifetime, but shall be solely and exclusively the right of Optionee to exercise
during his/her lifetime. Should Optionee attempt to assign, transfer, pledge,
alienate or hypothecate this Option or any rights hereunder in any manner
whatsoever, such action shall constitute a breach of the covenants hereunder and
Company may terminate this Option as to any then unexercised shares.

7. In the event of a Change in Control, as defined in the Plan, this Option
shall become fully vested and immediately exercisable in its entirety. In
addition, Optionee will be permitted to surrender for cancellation within sixty
(60) days after a Change in Control, any portion of this Option to the extent
not yet exercised and Optionee will be entitled to receive a payment in an
amount equal to the excess, if any, of (x) the greater of (1) the Fair Market
Value on the date of surrender of the Shares subject to this Option or portion
thereof surrendered, or (2) the Fair Market Value, as Adjusted, of the Shares
subject to this Option or portion thereof surrendered, over (y) the aggregate
purchase price for such Shares under this Option or portion thereof surrendered.
The form of payment shall be determined by the Committee.

 

- 2 -



--------------------------------------------------------------------------------

In the event Optionee’s employment with the Company is terminated other than for
Cause within three (3) years following a Change in Control, each Option held by
the Optionee that was exercisable as of the date of termination of the
Optionee’s employment or service shall remain exercisable for a period ending
the earlier of the second anniversary of the termination of the Optionee’s
employment or the expiration of the stated term of the Option.

8. This Agreement shall be binding and conclusive upon each successor and assign
of the Company. This Agreement may be amended only by a writing signed by each
of the parties hereto. It is the intent of the parties to this Agreement that
the benefits of any appreciation of the underlying Common Stock during the term
of the Option shall be preserved in any event, including but not limited to a
recapitalization, merger, consolidation, reorganization, stock dividend, stock
split, reverse stock split, spin-off or similar transaction, or other change in
corporate structure affecting the Shares, as more fully described in Section 4.6
of the Plan. All obligations imposed upon Optionee and all rights granted to
Optionee and to the Company shall be binding upon Optionee’s heirs and legal
representatives.

9. Except as to matters of federal law, this Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware
without giving effect to the conflicts of laws principles thereof.

10. If any provision of this Agreement is or becomes or is deemed invalid,
illegal or unenforceable in any relevant jurisdiction, or would disqualify the
Optionee under any law deemed applicable by the Committee, such provision shall
be construed or deemed amended to conform to applicable laws or if it cannot be
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan, it shall be stricken and the
remainder of the Agreement shall remain in full force and effect. Any provision
in this Agreement determined by competent authority to be in conflict with 422
of the Internal Revenue Code of 1986, as amended, or its successor, in regard to
qualifying this Option as an incentive stock option shall be ineffective ab
initio to the extent of such conflict.

11. Any term used herein and not otherwise defined herein shall have the same
meaning as in the Plan. Any conflict between this Agreement and the Plan will be
resolved in favor of the Plan. Any disputes or questions of right or obligation
which shall result from or relate to any interpretation of this Agreement shall
be determined by the Committee. Any such determination shall be binding and
conclusive upon Optionee, his/her assigns, and any person or persons claiming
through Optionee as to any rights hereunder.

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Company has caused this Agreement to be executed on its
behalf by its duly authorized officer, and Optionee has executed this Agreement,
each as of the day first above written.

 

      “Company” ATTEST:     HUMANA INC. BY:  

 

   

 

[Name]       [Name]   [Title]       [Title]         “Optionee”      

 

      [Name]  

 

- 4 -